      Case 2:18-bk-10589-VZ Doc 134 Filed 11/02/18 Entered 11/02/18 11:58:21                                           Desc
                          Notice of Dismissal (Generic) Page 1 of 1

                                        United States Bankruptcy Court
                                          Central District of California
                                       255 East Temple Street, Los Angeles, CA 90012

                                               NOTICE OF DISMISSAL
    DEBTOR INFORMATION:                                                           BANKRUPTCY NO. 2:18−bk−10589−VZ
    Perez Brothers Transport, LLC
                                                                             CHAPTER 11
    Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s)., (if any): N/A
    Employer Tax−Identification (EIN) No(s).(if any): 46−2059985
    Debtor Dismissal Date: 11/2/18


    Address:
    PO Box 907
    Montebello, CA 90640


You are notified that an order was entered DISMISSING the above−captioned case and vacating the discharge if previously
entered.
The Court retains jurisdiction on all issues involving sanctions, any bar against being a debtor in bankruptcy, all issues arising
under Bankruptcy Code §§ 105, 109(g), 110, 329, 349, and 362, and to any additional extent provided by law.




                                                                                 For The Court,
Dated: November 2, 2018                                                          Kathleen J. Campbell
                                                                                 Clerk of Court




Form ntcdsm−ndms Rev. 06/2017                                                                                            134 / ELG
